DETAILED ACTION

This communication is a Non-Final Rejection Office Action in response to the 8/15/2022 submission filed in Application 16/991,247.  Claims 1-8, 10-22, 24-30 were previously examined in the action mailed on 3/15/2022.  Claims 1, 17 have been amended.  Claim 11 has been cancelled.  Claims 31, 32 have been added.   Claims 1-8, 10, 12-17, 19-22 and 24-32 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 

Regarding the rejection under § 101, the Applicant argues “These claims now recite a computationally-extensive, yet efficient method for effectively identifying pest or other agronomic conditions that might be associated with fields used to grow crops, and providing associated alert messages. These claims are directed to a technical solution for solving the technical problem of accurately predicting such pest or other agronomic conditions in a timely manner (e.g., while opportunities to take remedial action may still exist), and providing alerts to entities that may be interested in those predictions”.
The Examiner respectfully disagrees.  Providing a computationally-extensive, yet efficient method for effectively identifying pest do not render the claims patent eligible.  This is because accurately predicting pest or other agronomic conditions in a timely manner does not represent an improvement to the technology.  The claimed method of predicting pest or other agronomic conditions by performing multivariable analysis on retrieved data can be performed mentally and falls into the mental process grouping of abstract ideas.  Further, the instant claims are drawn to identifying and mitigating risk by providing decision support to individuals and as such fall into the method of organizing human activity grouping. Limitations that fall into the abstract idea groupings cannot ale be technical improvements.  The fact that the abstract idea is implement by a computer does not save the claim.  The computer is recited at a high level of generality and does not represent an improvement to the function of a computer more result in the computer functioning more efficiently.

The Applicant argues “ wide range of information, including geospatial data, crop data, agronomic data and weather data is processed to predict the agronomic conditions and provide the alerts. Efficiency of the method is enhanced by determining whether the received data is sufficient to complete the multivariable processing, and the agronomic condition or pest risk indicator is generated when it is determined that the received field data is sufficient to complete the multivariable processing. Additionally, a treatment plan based on the agronomic condition or pest risk indicator is determined, included in the compiled text message, and included in an output alert displayed to the user. These methods cannot practically be performed in the human mind. These claims therefore do not recite an abstract idea in the form of a mental process. See, e.g., SiRF Tech., Inc. v. Int 'l Trade Comm 'n, 601 F.3d 1319, 94 U.S.P.Q.2d 1607 (Fed. Cir. 2010). The § 101 rejection should be withdrawn for these reasons alone. “
The Examiner respectfully disagrees.  The claims do not recite how the sufficiency of the data is determined.  As such, taken broadly this can be performed mentally and is as such abstract.  Further, there is nothing in the claims that preclude the recited limitations from being performed in the human mind.  The “applying multivariable processing; determining whether the received field data is sufficient to complete the multivariable processing; generating, based on the multivariable processing, a pest risk indicator;  applying a plurality of profile filters of a plurality of the pest conditions; in response to each at least one of the plurality of profile filters of the plurality of pest conditions  generating an output of fail, setting a risk indicator for the pest condition to negative; in response to each of the plurality of profile filters of the plurality of pest  conditions generating an output of pass, setting the risk indicator for the first pest condition to positive generating an alert output based on the agronomic condition indicator; wherein the alert output includes a text message generated using a natural language processor; wherein the natural language processor is configured to: retrieve information related to the one or more of the pest agronomic conditions from the agronomic data repository; normalize one or more selected portions of the set of field data; generate an explanation of one or more causes of the one or more” can be performed mentally.  As such, the Examiner is unpersuaded that the recited limitation cannot be practically performed mentally.

The Applicant further argues “The claims recite improvements in the field of computer technology for predicting and providing alerts relating to pest and other agronomic conditions. In particular, the computer-implemented methods provide enhanced accuracy and timeliness of agronomic condition predictions and alerts in a computationally efficient manner. And as evidenced by their novelty and non-obviousness as described below, they recite additional features that are unconventional or otherwise more than what is well-understood, routine and conventional in the field. The § 101 rejection should be withdrawn for these additional reasons.”
The Examiner respectfully disagrees.  The additional elements beyond the abstract idea to not recite improvements in the field of computer technology.  The computer are recited at a high level of generality and are considered generic computer components.  Practicing an abstract idea using generic computer components amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, receiving and retrieving data and generating an alert are considered insignificant extra solution activity does not add a meaningful limit to the claim.  See MPEP 2106.05(g) that states data gathering and data display are insignificant extra solution activity (see CyberSource v. Retail Decisions, Inc.  and see Electric Power Group, LLC v. Alstom S.A.) The combination of the generic computer elements and the insignificant data retrieval and data output adds nothing more than when viewing the elements individually.  Accordingly, the additional elements do not represent a technical improvement.  

Regarding the rejection under 103, the Applicant argues “claims 1 and 17 now recite computer-implemented methods for predicting pest and other agronomic conditions using sets of field data and agronomic or pest profile data including geospatial, crop, pest, agronomic and weather information. Technology having these features and associated advantages is neither taught nor suggested by the prior art of record…. the risk assessment [in Wiles] is performed in a manner that is considerably different that the approach recited by claims 1 and 17. Specifically, the Wiles patent describes accessing pest biology data for the crowd-sourced reported pest. The similarity of the reporting and targeted fields is then calculated for the specific pest. Fields that are similar to infested fields have the highest risk of infestation, and the prediction is based on the risk assessment profile. (Wiles patent, col. 3, 11. 25-41.) 
The Examiner respectfully disagrees.  The Applicant argues that the risk assessment in Wiles is performed differently that the instant claims, but does not articulate the differences.  Wiles column 4, lines 59-column 5 line 22 teach for each pest 102, the present invention develops variables related to weather information, crop management actions, and other field, crop and soil characteristics that are associated with the presence of the pest 102. Pest biology data may be used to filter these variables, and statistical measures of similarity between un-infested fields and infested fields are calculated for each variable, based on weighted vectors of predictive variables that influence pest infestation. The risk of occurrence in a field is then modeled from these measures of similarity for a targeted field 106. A profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk.  Wiles column 18, lines 1-67 teach FIG. 2 is a flowchart of steps in a process 200 of performing a crowd-sourced pest model according to another embodiment of the present invention. In FIG. 2, the process 200 receives pest presence data 111 in anonymous crowd-sourced observations for a reporting field 104 at step 202, and proceeds by correlating positional coordinates of both reporting fields 104 and targeted fields 106 at step 204. If there is no correlation between reporting fields and targeted fields 106, the process 200 terminates; if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100. The process 200 may also include receiving a request to generate a risk assessment profile 145 for a targeted field 106. The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208, as described in detail above. The model 100 then begins, at step 210, with analyzing field variables to compare characteristics of reporting fields 104 and targeted fields 106 in the unsupervised learning engine 144. At step 212, the unsupervised learning engine 144 creates a risk assessment profile 145 for the targeted field(s) 106. The process 200 then generates one or both of a probability and prediction of pest occurrence 122 at step 214. The process 200 may repeat continuously, as additional presence data 111 is analyzed and ingested in anonymous crowd-sourced observations, so as to automatically and continually refine the output data 120.  Based on the citations from Wiles disclosed above, Wiles teaches computer-implemented methods for predicting pest and other agronomic conditions using sets of field data and agronomic or pest profile data including geospatial, crop, pest, agronomic and weather information as required by the instant claims. 

The Applicant further argues “The Wiles patent and Van Assel publication also fail to teach other important features-recited by the claimed computer-implemented technology. For example, they do not disclose determining whether received field data is sufficient to complete multivariable processing using an extensive set of agronomic or pest profile data, or generating an agronomic condition or pest risk indicator when it is determined that the received field data is sufficient to complete the processing. These features enhance the efficiency of the computationally extensive computer- implemented technology.”
The Examiner has relied upon a new reference to teach “determining whether received field data is sufficient to complete multivariable processing”.   As such, the Examiner points the Applicant to the instant rejection that explains how the combination of references teach the amended claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 10-22, 24-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to recite “determining whether the received field data is sufficient to complete the multivariable processing using the set of agronomic profile data” and “when it is determined that the received field data is sufficient to complete the multivariable processing”  The Examiner was unable to find support in the specification for determining the sufficiency of data to perform a multivariable analysis.  The claims which depend from 1 and 17 are rejected or similar reasons.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the agronomic indicator"  There is insufficient antecedent basis for this limitation in the claim.
Claims 20, 24 and 29 recite the pest condition indicator.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-22, 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-8, 10-22, 24-32 are directed toward methods for generating agronomic risk.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 17 recites the abstract idea of performing an analysis on received data to determine a risk for pests which is abstract as it can be performed mentally.  The elements of Claim 17 that represent the Abstract idea include:

applying, multivariable processing to the set of field data, 10using geospatial profile, crop profile, pest profile, agronomic profile and weather profile of the set of pest profile data; and 
determining whether the received field data is sufficient to complete the multivariable processing using the set of agronomic profile data;
generating, based on the multivariable processing, a pest risk indicator indicative of a pest condition applicable to the location when it is determined that the received field data is sufficient to complete the multivariable processing; and
determining a treatment plan based on the pest risk indicator, 
wherein the applying multivariable processing step comprises: 
applying a plurality of profile filters of a plurality of pest conditions to the set of field data 15one-by-one, each of the plurality of profile filters being a binary filter generating an output of pass or fail;
 in response to each at least one of the plurality of profile filters of the plurality of pest conditions generating an output of fail, 
setting a risk indicator for the pest condition to negative; 
20in response to each of the plurality of profile filters of the plurality of pest conditions generating an output of pass, 
setting the risk indicator for the first pest condition to positive; 
wherein the generating a pest risk indicator step comprises: 
generating the pest risk indicator based on the risk indicator; and
using a natural language processor; 
wherein the natural language processor is configured to: 
normalize one or more selected portions of the set of field data;
generate an explanation of one or more causes of the one or more pest conditions based on the retrieved information: 
compile the text message using the explanation of the one or more causes of the one or more pest conditions and the one or more normalized selected portions of the set of field data, wherein the text message includes an identification of the one or more agronomic conditions, the explanation of the one or more causes of the one or more agronomic conditions, and the treatment plan, and causing the output alert, including the text message. to be output on a display to the user.

Under its broadest reasonable interpretation, these recitations are directed toward concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Other than reciting “by a processor”, nothing in the claim element precludes the applying and generating steps from being performed mentally.  The limitations that are directed toward natural language processing an also be performed mentally.  For example, the normalizing data fields,  generate an explanation of one or more causes, and compile the text message using the explanation of the one or more causes can all be performed mentally or with a human using a pen and paper.  Further, the amendments that are directed to determining whether the received field data is sufficient to complete the multivariable processing can also be performed mentally.  A human can mentally observe and evaluate the completeness of data required for an analysis.
Further the 2019 PEG states fundamental economic principles or practices including mitigating risk and managing behavior including following rules or instructions are abstract.  The instant claims are drawn to analyzing data to  identifying and mitigating risk and providing decision support to individuals as such fall into the method of organizing human activity grouping.  
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 17 recites the following additional elements:
A method implemented on a computer system having one or more processors and memories, comprising: 
receiving a set of field data for a location, the set of field data comprising geospatial data, crop data, agronomic data, and weather data; 
5retrieving a set of pest profile data for a plurality of pest conditions from an agronomic data repository stored in the one or more memories, each of the set of pest profile data representing data for the pest condition and comprising geospatial profile, crop profile, agronomic profile, and weather profile related to the pest condition; 
retrieve information related to one or more of the pest conditions from the agronomic data repository;
and causing an output alert to be output on a display to the user;
using processors to perform the abstract idea
The computer elements (the processor and the memories) are recited at a high level of generality and are considered generic computer components.  Practicing an abstract idea using generic computer components amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Further, receiving and retrieving data and generating an alert are considered insignificant extra solution activity does not add a meaningful limit to the claim.  See MPEP 2106.05(g) that states data gathering and data display are insignificant extra solution activity (see CyberSource v. Retail Decisions, Inc.  and see Electric Power Group, LLC v. Alstom S.A.) The combination of the generic computer elements and the insignificant data retrieval and data output adds nothing more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d) states receiving or transmitting data over a network, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Similarly, MPEP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Further, the Examiner takes official notice that the output of an analysis is considered insignificant extra solution activity.  The combination of the generic computer to perform the abstract idea, the conventional data retrieval and the conventional data display do not offer more tan when viewing the claims individually.  As such the combination of additional elements do not amount to an inventive concept.
Further, Claims 19-22, 24-30, 32 further limit the mental processes and fundamental economic practices already addressed in the rejection of Claim 17. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 17, 19-22, 24-30, 32 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Claims 1-8, 10, 12-16, 31 recite similar limitations and are rejected for similar reasons.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10, 12-17, 19-22, 24-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles US 9,563,852 B1 in view of Van Assel  US 2021/0233658 A1 in view of US Natarajan 2013/0036082 A1.

As per Claim 1 Wiles teaches a method implemented on a computer system having one or more processors and memories, comprising: 5(see column 20, lines 3-13)
receiving a set of field data for a location, the set of field data comprising geospatial data, crop data, agronomic data, and weather data; (Wiles column 3, lines 13-25 teaches the present invention matches weather information and field information in infested and pest-free fields based on these anonymous crowd-sourced observations by evaluating similarities in pest-relevant weather data and crop management data in infested and pest-free fields. Similarities may also be evaluated in other types of information, for example in soil conditions, plant canopy temperature and moisture data, and simulated growth stage. The present invention incorporates analytical tools to continually update calculations in this evaluation of similarities to assess the risk of pest occurrence for targeted fields as pests are observed in more reporting fields.  Column 9, lines19-30 teach the positional coordinates of reporting fields 104 and targeted fields 106 may identify a specific agro-ecological zone for a localized modeling of infestation suitability. While it is to be expected that weather patterns and crop management are similar within a common agro-ecological zone, it should be noted that an agro-ecological zone may be defined by either or both environment and management practices, rather than merely using distance alone. Therefore, GPS coordinates may serve as predictors 160 in the infestation suitability model 148 depending, for example, upon how such as agro-ecological zone is defined.  Column 10, lines 41-50 teach the present invention provides, in one embodiment thereof, a generalized approach to pest and disease modeling in precision agriculture, in which prediction of a likelihood of infestation is determined from similarities between a targeted field 106 and infested, reporting fields 104 based on weather, crop, field and landscape characteristics correlated with a presence or abundance of the pest in those infested fields 104.  Column 11, lines 37-50 teach regardless, some form of unsupervised machine learning is applied to the descriptors 161 representing variables of the infested fields 104, and the assessment of multivariate similarity 149 of variables of a targeted field 106 to those of the infested fields 104. One way similarity may be measured is by comparing the relevant variables of targeted fields 106 to a summary of the response for the infested fields 104.  The Examiner considers soil conditions, plant canopy temperature and moisture data, and simulated growth stage to be crop data, weather data and agronomic data)
retrieving a set of agronomic profile data from an agronomic data repository stored in the one or more memories, (Column 10, lines 10-20 teaches the plurality of data processing components 132 may therefore also include such a data ingest component 141, which is configured to perform ingest, retrieval, request, reception, acquisition or obtaining of input data 110. The plurality of data processing modules 132 may also include a pest-environment identification component 142, which processes the input data 110 to identify one or more predictive field variables for the set of descriptors 161, of an expected pest-environment relationship 143.)
each of the set of agronomic profile data representing an agronomic condition and comprising a geospatial profile, crop profile, pest profile, agronomic 10profile, and weather profile corresponding to the agronomic condition; (Wiles column 4, lines 59-column 5 line 22 teach for each pest 102, the present invention develops variables related to weather information, crop management actions, and other field, crop and soil characteristics that are associated with the presence of the pest 102. Pest biology data may be used to filter these variables, and statistical measures of similarity between un-infested fields and infested fields are calculated for each variable, based on weighted vectors of predictive variables that influence pest infestation. The risk of occurrence in a field is then modeled from these measures of similarity for a targeted field 106. A profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk. The crowd-sourced pest and disease model 100 therefore combines anonymous crowd-sourcing of pest presence and related information such as field-specific weather data, and models this information to create localized, dynamic measures of pest risk for individual fields. The crowd-sourced information of reported infestations is anonymous, so that users do not know which fields in their vicinity have reported a pest presence. It is to be understood that the word “field” may also include an area, rather than simply a specific field with defined boundaries. Therefore, in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area. Similarly, a reporting field may likewise comprise a reporting area.  Wiles column 18, lines 1-67 teach FIG. 2 is a flowchart of steps in a process 200 of performing a crowd-sourced pest model according to another embodiment of the present invention. In FIG. 2, the process 200 receives pest presence data 111 in anonymous crowd-sourced observations for a reporting field 104 at step 202, and proceeds by correlating positional coordinates of both reporting fields 104 and targeted fields 106 at step 204. If there is no correlation between reporting fields and targeted fields 106, the process 200 terminates; if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100. The process 200 may also include receiving a request to generate a risk assessment profile 145 for a targeted field 106. The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208, as described in detail above. The model 100 then begins, at step 210, with analyzing field variables to compare characteristics of reporting fields 104 and targeted fields 106 in the unsupervised learning engine 144. At step 212, the unsupervised learning engine 144 creates a risk assessment profile 145 for the targeted field(s) 106. The process 200 then generates one or both of a probability and prediction of pest occurrence 122 at step 214. The process 200 may repeat continuously, as additional presence data 111 is analyzed and ingested in anonymous crowd-sourced observations, so as to automatically and continually refine the output data 120.  Meteorological and climatological data 114 may be collected from many different sources of weather information to provide one or more of the recent and current field-level weather data and short-term weather forecast data, for example as data that is complementary to the data assimilation systems and forecasting systems noted below. As noted above, weather information may be ingested into the present invention in either raw or processed form, from many different sources. Such sources of weather information may include data from both in-situ and remotely-sensed observation platforms. For example, numerical weather prediction models (NWP) and/or surface networks may be combined with data from weather radars and satellites to reconstruct the current and near-term forecasted weather conditions on any particular area to be analyzed. )
applying, by the one or more processors, multivariable processing to the set of field data, using the geospatial profile, crop profile, pest profile, agronomic profile and weather profile of the set of agronomic profile data; (Column 3, lines 42-60 teaches the present invention develops an infestation suitability model that is initiated by selecting, from all available crop management and weather data about infested fields, that data which is estimated to provide appropriate correlations with pest presence. This may be thought of as an a priori selection of potential descriptors, based on knowledge of the population and spatial dynamics of the pests. The present invention then puts the selected descriptors in an unsupervised learning method engine (or, an ensemble of such methods) to look for patterns in the selected data and the relation to characteristics of targeted fields to develop one or more environmental and crop management predictors based on a multivariate similarity of variable values among the selected set of descriptors.  Column 11, line 36-column 12 line 2 teach the crowd-sourced pest and disease model 100 therefore also includes an unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.  One such method involves assigning weighted vectors of the field variables, where weights denote the importance of each variable identified in the pest-environment relationship. The unsupervised learning engine 144 models these weighted vectors of field variables by performing statistical analyses 146 and other mathematical processes 147 to estimate a probability that targeted fields 106 will be infested. The unsupervised learning engine 144 generates a risk assessment profile 145 based on this estimate. The profile 145 is applied to generate the pest occurrence prediction 122 as output data 120.  Column 11, lines 45-65 teaches there are several different approaches that may be utilized for this method of calculating measures of similarity. One such approach may involve assigning coefficients of multivariate similarity 149 to the environmental and crop management predictors 160 for the location where the pest 102 has been observed by assigning importance to predictors 160 that particularly influenced the pest infestation reported in the pest presence data 111. One way to develop these coefficients is to examine a relative likelihood of a pest presence in the one or more targeted field 106 based on a comparison of characteristics of a targeted field 106 to the characteristics to the group of known infested, reporting fields 104, with knowledge of the particular pest 102 and other factors such as weather and pest biology. Another way to develop these coefficients is to assign weights to vectors that influence environmental and crop management predictors 160. Another approach to calculating measures of similarity may involve developing profile methods that are based on ranges of descriptive environmental and crop management predictors 160 for the location where the pest 102 has been observed.)
generating, based on the multivariable processing, an agronomic condition indicator indicative of one or more agronomic conditions applicable to the location; and determining a treatment plan based on the agronomic condition indicator,.  (Column 11, lines 36-56 teach the crowd-sourced pest and disease model 100 therefore also includes an unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.  Column 14 lines 55-column 15 lines 20 teach risk may further be assessed as a numerical value, or in one or more indicators specifically tailored to particular fields, crops, growers, or users. The present invention may apply the risk assessment profile 145 to identify suitable windows of opportunity for performing certain cultivation tasks, or applying treatments, to avoid or mitigate damage from infestation. Alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)
and generating an alert output based on the agronomic condition indicator; wherein the alert output includes a text message generated using a natural language processor;   (Wiles column 2 lines 55-column 3 line 2 teach it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field.  Column 17, lines 5-15 teach ClearAg and other alerting is still another service 159 contemplated by the present invention. ClearAg is an application offering a suite of precision agriculture services, includes alerts that provide subscribers and other users with actionable information regarding harvest, planting, irrigation, pest/disease, nutrient, and other issues attendant to crop, field, and soil management. All of these advisories 150 are possible with the output data 140, based on the input data 110 ingested. For example, a regulatory advisory service 158 may produce an advisory based on the risk assessment profile 145 where a recommended management action is application of a particular chemical or treatment to eradicate a pest 102. Such an advisory 158 may indicate that a soil will have a high contamination risk of a substance that requires federal or state reporting after application. Another example of a regulatory advisory service 158 is an indicator of predicted environmental impact from runoff following delivery of a chemical treatment to soils, where irrigation patterns are a known component of crop management data.)
wherein the text message includes an identification of the one or more agronomic conditions, the explanation of the one or more causes of the one or more agronomic conditions, and the treatment plan, and causing the output alert, including the text message. to be output on a display to the user. (Wiles column 15 lines 10-20 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.  Column 15, line 650column 16 line10 teaches it is to be understood further that many other types of output data 120 are possible. The risk assessment profile 145, as noted above, may be used to generate specific predictions 122 of pest infestation in targeted fields 106, and one or both of these may be further used to suggest, recommend, or generate one or more management actions, either before or after infestation, to address a pest infestation and/or mitigate the impact. Additionally, many different users and uses of this output data 120 are possible. Output data 120 may therefore be used to perform several functions, either directly or through other systems, hardware, software, devices, services (such as the advisory services 150 described below), and application programming interfaces 170.)
Wiles does not teach determining whether the received field data is sufficient to complete the multivariable processing; when it is determined that the received field data is sufficient to complete the multivariable processing.  However, Natarajan para. 111 teaches the accuracy of the procedures for obtaining multiple imputation estimates of the missing values in a data set cannot be assessed in a straightforward way, since these imputed values cannot be compared with the true value, which by definition is missing and unknown. Therefore, in order to evaluate the accuracy, one approach is to set some of the non-missing values to be missing in some random fashion in the data set, and then carry out the multiple imputation procedures to obtain estimates for these pseudo "missing values", which may be compared with the corresponding known values. In one embodiment, therefore, for illustrative purposes, some fraction of the non-missing elements in the tensor data set are also randomly designated as missing, even though the corresponding original values are known, and these pseudo "missing values" are estimated by the multiple imputation procedures; the comparison of the imputed value or values with the original value for these pseudo "missing values" provides a means for quantitatively evaluating the accuracy of the imputed values. For notational purposes, and in conformance with standard usage in statistical modeling procedures, the set of pseudo "missing values" is termed the test set (whose values are known but presumed to be missing), and the set of remaining non-missing values is termed the training set.  Both Wiles and Natarajan are directed to multivariable analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Wiles to include determining whether the received field data is sufficient to complete the multivariable processing; when it is determined that the received field data is sufficient to complete the multivariable processing as taught by Natarajan to provide greater accuracy and statistical reliability (see Natarajan para. 117).
Wiles does not teach wherein the natural language processor is configured to:
 retrieve information related to the one or more conditions from the data repository;  Van Assel para. 115 teaches the diagnostic engine 111 may be connected to a knowledge graph 150, also referred to as a knowledge base, the knowledge graph being a large structured medical knowledge base, or medical ontology, linking together medical diseases, symptoms, risk factors etc. The knowledge graph can be thought of as a repository of human knowledge on modern medicine encoded in a manner that can be understood by machines. The knowledge graph may keep track of the meaning behind medical terminology across different medical systems and different languages. The diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item of medical data such as a symptom, disease or risk factor for example, corresponds to a concept in the knowledge base 150, as will be described in more detail below.
normalize one or more selected portions of the set of data;  Van Assel para. 115 teaches the diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item of medical data such as a symptom, disease or risk factor for example, corresponds to a concept in the knowledge base 150, as will be described in more detail below.
generate an explanation of one or more causes of the one or more conditions based on the retrieved information: Van Assel para. 131 teaches he diagnostic engine 111 comprises a probabilistic model 112 from which the probability of one or more diseases being present can be calculated as has been described previously. From the calculated probabilities, the diagnosis engine 111 derives a likelihood that a disease is present and generates a diagnosis. The diagnosis may be output on the user terminal via steps S117 and S113. For example, for a given set of medical evidence (e.g. symptoms, diseases, or risk factors identified as present), if the diagnosis engine 111 calculates that P(disease=flu)=99%; P(disease=meningitis)=0.1%; and P(disease=measles)=0.2%, the diagnosis engine 111 will output that the disease is likely to be flu. The diagnosis may alternatively be output on another display device.
compile the text message using the explanation of the one or more causes of the one or more conditions and the one or more normalized selected portions of the set of data. Van Assel para. 113-114 the evidence is passed in step S107 to the diagnosis engine 111. The diagnosis engine 111 is configured to compute probabilities that diseases are present based on evidence (e.g. the presence of one or more symptoms, diseases and/or risk factors) provided, and derive a diagnosis from these probabilities. The diagnosis engine 111 comprises a model of medicine, which encompasses human knowledge of medicine, and an inference engine, which quantifies the likelihood of a disease being present, in view of the reported evidence (e.g. a list of symptoms, diseases and/or risk factors which are identified as present) and the model of medicine for example. The ‘model of medicine’ may be encoded in several ways, for example it may be a PGM.  The diagnostic engine 111 may then transmit back information in step S117 concerning the “likelihood” of a disease, and generate a diagnosis, given the evidence supplied by the patient 101. The interface 105 can supply this information back to the mobile phone 102 of the patient in step S113. The information may alternatively be outputted to a different device, for example a computer operated by a doctor. The information may then be displayed on a display device for example. For example, the mobile phone 102 of the patient may be configured to display a diagnosis based on the probability of the user having a disease.  This known technique is applicable to the system of Wiles as Wiles and Van Assel are both directed to processing data to provide decision support to users.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Van Assel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Van Assel to the teachings of Wiles would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the NLP processor as disclosed by Van Assel to the system of Wiles.  Further, incorporating the NLP processor as disclosed by Van Assel taught by Van Assel to the system taught by Wiles would result in an improved system provides a more accurate analysis a diagnosis.

As per Claim 2 Wiles teaches the method of claim 1, wherein applying multivariable processing comprises applying a plurality of profile filters associated with a selected agronomic condition to the set of field data.  (column 10 line 65-column 11 line 10 teaches a further step assesses the similarity of variables of a targeted field 106 to infested fields 104 based on the relative correlation of variable associations and observed relationship. This is an assessment of multivariate similarity 149 of variable values, and may apply many different statistical measures of similarity, such as distance or correlation. The appropriate measure depends on the type of variable (i.e. continuous, categorical or binary.)  Column 12 line 65-column 13 line 10 teaches another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148. Nonetheless, the present invention contemplates that fields without reports of a pest presence may be used in a reasonable sampling of other locations, particularly where an agriculture retailer or crop consultant working on a large number of fields in an area needs information on all interested fields.).

20As per Claim 3 Wiles teaches the method of claim 2, wherein each profile filter of the plurality of profile filters uses profile data associated with the selected agronomic condition.  (column 4, lines 1-10 teach in an alternative embodiment, observations of both a pest presence in, and a pest absence from, a reporting field may be used to model a likelihood of a pest problem. In such an embodiment, feedback from users on whether a prediction was correct (i.e., did the pest infestation occur) provides presence (or, absence data) for a post-ante analysis to refine predictor selection as to descriptors comprised of field variables and their relative importance. Such feedback may also aid in refining a definition of an agro-ecological zone, and provide information for selection of the most appropriate modeling methods.)

As per Claim 4 Wiles teaches the method of claim 1, wherein applying multivariable processing further comprises selecting a subset of the set of the agronomic profile data.  (column 12 lines 65-column 13 lines teach another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148.)

As per Claim 5 Wiles teaches the method of claim 4, further comprising: applying, by the one or more processors, a predictive model to the set of field data using the subset of the set of the agronomic profile data to generate the agronomic condition indicator.  (Wiles column 12 lines 65-column 13 lines teach another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148. Wiles column 14, lines 5-20 teach present invention may also examine similarities in patterns of important weather variables leading up to pest presence to an additional layer of accuracy to the model 100. This incorporates methods of calculating the similarity of time series data, and adds a further dimension by enabling a look-back at conditions present in the reporting field 104 that impacted development of the pest 102. Such a time-series look-back measures similarities in time-series data sets, and enables pattern-matching of attributes such as weather over time in the targeted field 106 to the pattern in fields where the pest 102 has been observed.  Wiles column 15 lines 25-55 teach certain types of the input data 110, for example biological characteristics of a pest 102 in pest and disease data 115, may be used to filter the weather and crop management information to determine and select relevant environmental and crop management predictors 160 impacting a pest-environment relationship 143 for that field 102, or to inform or assign weights to vectors of the field variables when such a method is used.)

As per Claim 6 Wiles teaches the method of claim 5, wherein the predictive model comprises a temporal model that has a variable aggregated over time.  (Wiles column 8, lines 45-57 teach crop and planting data 116, biological characteristics for a pest 102, and other input data 110 may further define a specific time period for the prediction 122 of pest occurrence in a targeted field 106. For example, the present invention may generate a prediction 122 that a pest occurrence will materialize within x number of days, as a result of the growth stage of a crop in the targeted field 106, the known life cycle of the pest 102, and known crop management activity. The present invention may therefore apply the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.)  

As per Claim 7 Wiles teaches the method of claim 5, wherein the predictive model is a predictive model for a specific agronomic condition.  (Wiles column 5, lines 54-60 teach such an application or interface may include one or more pull-down menus from which users can select a type of pest and other information that is used to compile a report of a pest 102 for pest presence data 111.  Column 15 lines 12-22 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)

As per Claim 8 Wiles teaches the method of claim 7, wherein the predictive model is a part of an agronomic 5profile data corresponding to the specific agronomic condition.  (Wiles column 5, lines 54-60 teach such an application or interface may include one or more pull-down menus from which users can select a type of pest and other information that is used to compile a report of a pest 102 for pest presence data 111.  Column 15 lines 12-22 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)

As per Claim 10 Wiles teaches the method of claim 1, wherein the alert output includes information on a positive agronomic condition and explanation of a cause of the positive agronomic condition.   (Wiles column 15 line 25-column 16 line 10 teach for example, a large presence of crop residue may translate to a higher population of the overwintering stage of a pest, but the amount of crop residue can influence warming of soil in the spring and consequently the speed of emergence of the crop. There may be further complications if the pest has natural enemies and development and abundance of the natural enemy is driven by different weather conditions than crop growth or emergence of the overwintering pest from the soil. The modeling paradigms of the present invention aid uses in such situations, because the severity of damage from a pest and consequently the need for control may be influenced in complex ways by weather that are best captured by similarity analyses, rather than sorting out causal factors. In one specific example, in common smut infestations of corn, moisture is needed for fungal spores to germinate and penetrate the host, so the infested field will have recent rainfall or high relative humidity. However, the spores of smut fungus are able to only infect tissue that has been damaged. Appropriate damage may be caused by blowing soil particles or hail. If a crowd-sourced observation of corn smut is associated with hail or high winds in the field, this would be reflected in weather data for the current growing season. Fields with matching weather would be predicted to likely be at risk of corn smut infestation.   It is to be understood further that many other types of output data 120 are possible. The risk assessment profile 145, as noted above, may be used to generate specific predictions 122 of pest infestation in targeted fields 106, and one or both of these may be further used to suggest, recommend, or generate one or more management actions, either before or after infestation, to address a pest infestation and/or mitigate the impact. Additionally, many different users and uses of this output data 120 are possible. Output data 120 may therefore be used to perform several functions, either directly or through other systems, hardware, software, devices, services (such as the advisory services 150 described below), and application programming interfaces 170.  The Examiner considers the presence of a particular condition to be a positive agronomic condition.) 

As per Claim 12 Wiles teaches the method of claim 9, further comprising: presenting the alert output on a display to a user.  (Wiles column 2 line 60-column 3 line 5 teach it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field.)

As per Claim 13 Wiles teaches the method of claim 12, further comprising: receiving an input from the user; and performing an action according to the input.  (Wiles column 16 lines 10-30 teach examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to control the infestation, such as through a pesticide application, or other practice such as tillage, or apply other preventative treatment, for example where the pest 102 is a pathogen. Crop-specific actions may include delayed planting and use of a resistant seed variety to mitigate any impact from the pest 102. Notifications may also be provided directly to farm equipment operating in a targeted field 106. For example, a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.)

As per Claim 14 Wiles teaches the method of claim 1, wherein the location is a field.  (see Wiles Abstract)

As per Claim 15 Wiles teaches the method of claim 1, wherein the location is a plurality of fields.  .  (see Wiles column 5, lines 5-15 that teach a profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk.)

As per Claim 16 Wiles teaches the method of claim 15, further comprising: analyzing the agronomic condition indicator across the plurality of fields.  (Wiles column 19, lines 25-32 teach regardless, the approach used in the present invention to perform the infestation suitability model 148, such as the environmental and crop management predictors 160, may rank multiple fields of a single customer according to likelihood of pest occurrence. Such a ranking may assist users to prioritize which fields to manage or visit among a set of fields.)

As per Claim 17 Wiles teaches a method implemented on a computer system having one or more processors and memories, comprising:  (see column 20, lines 3-13)
receiving a set of field data for a location, the set of field data comprising geospatial data, crop data, agronomic data, and weather data;  (Wiles column 3, lines 13-25 teaches the present invention matches weather information and field information in infested and pest-free fields based on these anonymous crowd-sourced observations by evaluating similarities in pest-relevant weather data and crop management data in infested and pest-free fields. Similarities may also be evaluated in other types of information, for example in soil conditions, plant canopy temperature and moisture data, and simulated growth stage. The present invention incorporates analytical tools to continually update calculations in this evaluation of similarities to assess the risk of pest occurrence for targeted fields as pests are observed in more reporting fields.  Column 9, lines19-30 teach the positional coordinates of reporting fields 104 and targeted fields 106 may identify a specific agro-ecological zone for a localized modeling of infestation suitability. While it is to be expected that weather patterns and crop management are similar within a common agro-ecological zone, it should be noted that an agro-ecological zone may be defined by either or both environment and management practices, rather than merely using distance alone. Therefore, GPS coordinates may serve as predictors 160 in the infestation suitability model 148 depending, for example, upon how such as agro-ecological zone is defined.  Column 10, lines 41-50 teach the present invention provides, in one embodiment thereof, a generalized approach to pest and disease modeling in precision agriculture, in which prediction of a likelihood of infestation is determined from similarities between a targeted field 106 and infested, reporting fields 104 based on weather, crop, field and landscape characteristics correlated with a presence or abundance of the pest in those infested fields 104.  Column 11, lines 37-50 teach regardless, some form of unsupervised machine learning is applied to the descriptors 161 representing variables of the infested fields 104, and the assessment of multivariate similarity 149 of variables of a targeted field 106 to those of the infested fields 104. One way similarity may be measured is by comparing the relevant variables of targeted fields 106 to a summary of the response for the infested fields 104.  The Examiner considers soil conditions, plant canopy temperature and moisture data, and simulated growth stage to be crop data, weather data and agronomic data)
5retrieving a set of pest profile data for a plurality of pest conditions from an agronomic data repository stored in the one or more memories,  (Wiles column 9 line 65- column 10 line 10 teach the plurality of data processing components 132 may therefore also include such a data ingest component 141, which is configured to perform ingest, retrieval, request, reception, acquisition or obtaining of input data 110. The plurality of data processing modules 132 may also include a pest-environment identification component 142, which processes the input data 110 to identify one or more predictive field variables for the set of descriptors 161, of an expected pest-environment relationship 143.)
each of the set of pest profile data representing data for the pest condition and comprising geospatial profile, crop profile, agronomic profile, and weather profile related to the pest condition; (Wiles column 4, lines 59-column 5 line 22 teach for each pest 102, the present invention develops variables related to weather information, crop management actions, and other field, crop and soil characteristics that are associated with the presence of the pest 102. Pest biology data may be used to filter these variables, and statistical measures of similarity between un-infested fields and infested fields are calculated for each variable, based on weighted vectors of predictive variables that influence pest infestation. The risk of occurrence in a field is then modeled from these measures of similarity for a targeted field 106. A profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk. The crowd-sourced pest and disease model 100 therefore combines anonymous crowd-sourcing of pest presence and related information such as field-specific weather data, and models this information to create localized, dynamic measures of pest risk for individual fields. The crowd-sourced information of reported infestations is anonymous, so that users do not know which fields in their vicinity have reported a pest presence. It is to be understood that the word “field” may also include an area, rather than simply a specific field with defined boundaries. Therefore, in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area. Similarly, a reporting field may likewise comprise a reporting area.  Wiles column 18, lines 1-67 teach FIG. 2 is a flowchart of steps in a process 200 of performing a crowd-sourced pest model according to another embodiment of the present invention. In FIG. 2, the process 200 receives pest presence data 111 in anonymous crowd-sourced observations for a reporting field 104 at step 202, and proceeds by correlating positional coordinates of both reporting fields 104 and targeted fields 106 at step 204. If there is no correlation between reporting fields and targeted fields 106, the process 200 terminates; if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100. The process 200 may also include receiving a request to generate a risk assessment profile 145 for a targeted field 106. The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208, as described in detail above. The model 100 then begins, at step 210, with analyzing field variables to compare characteristics of reporting fields 104 and targeted fields 106 in the unsupervised learning engine 144. At step 212, the unsupervised learning engine 144 creates a risk assessment profile 145 for the targeted field(s) 106. The process 200 then generates one or both of a probability and prediction of pest occurrence 122 at step 214. The process 200 may repeat continuously, as additional presence data 111 is analyzed and ingested in anonymous crowd-sourced observations, so as to automatically and continually refine the output data 120.  Meteorological and climatological data 114 may be collected from many different sources of weather information to provide one or more of the recent and current field-level weather data and short-term weather forecast data, for example as data that is complementary to the data assimilation systems and forecasting systems noted below. As noted above, weather information may be ingested into the present invention in either raw or processed form, from many different sources. Such sources of weather information may include data from both in-situ and remotely-sensed observation platforms. For example, numerical weather prediction models (NWP) and/or surface networks may be combined with data from weather radars and satellites to reconstruct the current and near-term forecasted weather conditions on any particular area to be analyzed. )
 applying, by the one or more processors, multivariable processing to the set of field data, 10using the geospatial profile, crop profile, agronomic profile and weather profile of the set of pest profile data;  Column 3, lines 42-60 teaches the present invention develops an infestation suitability model that is initiated by selecting, from all available crop management and weather data about infested fields, that data which is estimated to provide appropriate correlations with pest presence. This may be thought of as an a priori selection of potential descriptors, based on knowledge of the population and spatial dynamics of the pests. The present invention then puts the selected descriptors in an unsupervised learning method engine (or, an ensemble of such methods) to look for patterns in the selected data and the relation to characteristics of targeted fields to develop one or more environmental and crop management predictors based on a multivariate similarity of variable values among the selected set of descriptors.  Column 11, line 36-column 12 line 2 teach the crowd-sourced pest and disease model 100 therefore also includes an unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.  One such method involves assigning weighted vectors of the field variables, where weights denote the importance of each variable identified in the pest-environment relationship. The unsupervised learning engine 144 models these weighted vectors of field variables by performing statistical analyses 146 and other mathematical processes 147 to estimate a probability that targeted fields 106 will be infested. The unsupervised learning engine 144 generates a risk assessment profile 145 based on this estimate. The profile 145 is applied to generate the pest occurrence prediction 122 as output data 120.  Column 11, lines 45-65 teaches there are several different approaches that may be utilized for this method of calculating measures of similarity. One such approach may involve assigning coefficients of multivariate similarity 149 to the environmental and crop management predictors 160 for the location where the pest 102 has been observed by assigning importance to predictors 160 that particularly influenced the pest infestation reported in the pest presence data 111. One way to develop these coefficients is to examine a relative likelihood of a pest presence in the one or more targeted field 106 based on a comparison of characteristics of a targeted field 106 to the characteristics to the group of known infested, reporting fields 104, with knowledge of the particular pest 102 and other factors such as weather and pest biology. Another way to develop these coefficients is to assign weights to vectors that influence environmental and crop management predictors 160. Another approach to calculating measures of similarity may involve developing profile methods that are based on ranges of descriptive environmental and crop management predictors 160 for the location where the pest 102 has been observed.)
generating, based on the multivariable processing, a pest risk indicator indicative of a pest condition applicable to the location, determining a treatment plan based on the pest risk indicator:  (Column 11, lines 36-56 teach the crowd-sourced pest and disease model 100 therefore also includes a unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.  Column 14 lines 55-column 15 lines 20 teach risk may further be assessed as a numerical value, or in one or more indicators specifically tailored to particular fields, crops, growers, or users. The present invention may apply the risk assessment profile 145 to identify suitable windows of opportunity for performing certain cultivation tasks, or applying treatments, to avoid or mitigate damage from infestation. Alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)
wherein the applying multivariable processing step comprises:  (Column 11, line 36-column 12 line 2 teach the crowd-sourced pest and disease model 100 therefore also includes a unsupervised learning engine 144, which is configured to create a risk assessment profile 145 by comparing characteristics of reporting fields 104 and targeted fields 106 in environment and crop management predictors 160 selected from descriptors 161 of field variables identified in the pest-environment relationship 143. The risk assessment profile 145 can be generated using many different methods, as noted in detail below. Regardless of the specific method, the unsupervised learning engine 144 may apply one or more of statistical analyses 146 and other mathematical processes 147 to create an infestation suitability model 148 from the pest presence data 111. The infestation suitability model 148 may be considered as application of artificial intelligence, for example in one or more models 165 that automatically and continually identify additional descriptors 161 and select additional environmental and crop management predictors 160, as well as any coefficients for those predictors 160 related to the multivariate similarity analysis 149, for the pest-environment relationship 143 as additional crowd-sourced information is received.)
applying a plurality of profile filters of a plurality of the pest conditions to the set of field data 15one-by-one, each of the plurality of profile filters being a binary filter generating an output of pass or fail; in response to each at least one of the plurality of profile filters of the plurality of pest conditions generating an output of fail, setting a risk indicator for the pest condition to negative; (column 13 lines 1-15 teach another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148. Nonetheless, the present invention contemplates that fields without reports of a pest presence may be used in a reasonable sampling of other locations, particularly where an agriculture retailer or crop consultant working on a large number of fields in an area needs information on all interested fields.)
20in response to each of the plurality of profile filters of the plurality of pest conditions generating an output of pass, setting the first risk indicator for the first pest condition to positive; (column 10 line 65-column 11 line 10 teaches a further step assesses the similarity of variables of a targeted field 106 to infested fields 104 based on the relative correlation of variable associations and observed relationship. This is an assessment of multivariate similarity 149 of variable values, and may apply many different statistical measures of similarity, such as distance or correlation. The appropriate measure depends on the type of variable (i.e. continuous, categorical or binary.)  Wiles column 12 line 65-column 13 line 15 teach another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148. Nonetheless, the present invention contemplates that fields without reports of a pest presence may be used in a reasonable sampling of other locations, particularly where an agriculture retailer or crop consultant working on a large number of fields in an area needs information on all interested fields.).
wherein the generating a pest risk indicator step comprises: 
generating the pest risk indicator based on the risk indicator.  (Abstract teaches risk assessment profile of pest occurrence for targeted fields in proximity to reporting fields is modeled to generate field-specific measures for pest management of pest infestation. Column 3 lines 1-11 teach the present invention applies precise weather data and field-specific information about crop management to anonymous crowd-sourced observations of infested fields reporting a pest presence, and models that information for pest management in un-infested, or targeted fields. The present invention also provides a crowd-sourced pest and disease analytical tool that generates a risk assessment profile of pest occurrence and a prediction of pest occurrence for targeted fields, and generates field-specific measures for pest management of pest occurrence.)
and generating an alert output based on the agronomic condition indicator; wherein the alert output includes a text message generated using a natural language processor;   (Wiles column 2 line 60-column 3 line 5 teach it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field. Column 17, lines 5-15 teach ClearAg and other alerting is still another service 159 contemplated by the present invention. ClearAg is an application offering a suite of precision agriculture services, includes alerts that provide subscribers and other users with actionable information regarding harvest, planting, irrigation, pest/disease, nutrient, and other issues attendant to crop, field, and soil management. All of these advisories 150 are possible with the output data 140, based on the input data 110 ingested. For example, a regulatory advisory service 158 may produce an advisory based on the risk assessment profile 145 where a recommended management action is application of a particular chemical or treatment to eradicate a pest 102. Such an advisory 158 may indicate that a soil will have a high contamination risk of a substance that requires federal or state reporting after application. Another example of a regulatory advisory service 158 is an indicator of predicted environmental impact from runoff following delivery of a chemical treatment to soils, where irrigation patterns are a known component of crop management data.)
wherein the text message includes an identification of the one or more pest conditions, the explanation of the one or more causes of the one or more pest conditions, and the treatment plan: and causing the output alert, including the text message, to be output on a display to the user. (Wiles column 15 lines 10-20 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.  Column 15, line 650column 16 line10 teaches it is to be understood further that many other types of output data 120 are possible. The risk assessment profile 145, as noted above, may be used to generate specific predictions 122 of pest infestation in targeted fields 106, and one or both of these may be further used to suggest, recommend, or generate one or more management actions, either before or after infestation, to address a pest infestation and/or mitigate the impact. Additionally, many different users and uses of this output data 120 are possible. Output data 120 may therefore be used to perform several functions, either directly or through other systems, hardware, software, devices, services (such as the advisory services 150 described below), and application programming interfaces 170.)
Wiles does not teach determining whether the received field data is sufficient to complete the multivariable processing; when it is determined that the received field data is sufficient to complete the multivariable processing.  However, Natarajan para. 111 teaches the accuracy of the procedures for obtaining multiple imputation estimates of the missing values in a data set cannot be assessed in a straightforward way, since these imputed values cannot be compared with the true value, which by definition is missing and unknown. Therefore, in order to evaluate the accuracy, one approach is to set some of the non-missing values to be missing in some random fashion in the data set, and then carry out the multiple imputation procedures to obtain estimates for these pseudo "missing values", which may be compared with the corresponding known values. In one embodiment, therefore, for illustrative purposes, some fraction of the non-missing elements in the tensor data set are also randomly designated as missing, even though the corresponding original values are known, and these pseudo "missing values" are estimated by the multiple imputation procedures; the comparison of the imputed value or values with the original value for these pseudo "missing values" provides a means for quantitatively evaluating the accuracy of the imputed values. For notational purposes, and in conformance with standard usage in statistical modeling procedures, the set of pseudo "missing values" is termed the test set (whose values are known but presumed to be missing), and the set of remaining non-missing values is termed the training set.  Both Wiles and Natarajan are directed to multivariable analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Wiles to include determining whether the received field data is sufficient to complete the multivariable processing; when it is determined that the received field data is sufficient to complete the multivariable processing as taught by Natarajan to provide greater accuracy and statistical reliability (see Natarajan para. 117).
Wiles does not teach wherein the natural language processor is configured to:
 retrieve information related to one or more of the pest conditions from the data repository;  Van Assel para. 115 teaches the diagnostic engine 111 may be connected to a knowledge graph 150, also referred to as a knowledge base, the knowledge graph being a large structured medical knowledge base, or medical ontology, linking together medical diseases, symptoms, risk factors etc. The knowledge graph can be thought of as a repository of human knowledge on modern medicine encoded in a manner that can be understood by machines. The knowledge graph may keep track of the meaning behind medical terminology across different medical systems and different languages. The diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item of medical data such as a symptom, disease or risk factor for example, corresponds to a concept in the knowledge base 150, as will be described in more detail below.
normalize one or more selected portions of the set of data;  Van Assel para. 115 teaches the diagnostic engine 111 uses the medical knowledge encoded in the knowledge graph and calls the NLP module described above to turn the words input by the user into a form that can be understood by the model, i.e. concepts. Each item of medical data such as a symptom, disease or risk factor for example, corresponds to a concept in the knowledge base 150, as will be described in more detail below.
generate an explanation of one or more causes of the one or more conditions based on the retrieved information: Van Assel para. 131 teaches he diagnostic engine 111 comprises a probabilistic model 112 from which the probability of one or more diseases being present can be calculated as has been described previously. From the calculated probabilities, the diagnosis engine 111 derives a likelihood that a disease is present and generates a diagnosis. The diagnosis may be output on the user terminal via steps S117 and S113. For example, for a given set of medical evidence (e.g. symptoms, diseases, or risk factors identified as present), if the diagnosis engine 111 calculates that P(disease=flu)=99%; P(disease=meningitis)=0.1%; and P(disease=measles)=0.2%, the diagnosis engine 111 will output that the disease is likely to be flu. The diagnosis may alternatively be output on another display device.
compile the text message using the explanation of the one or more causes of the one or more conditions and the one or more normalized selected portions of the set of data. Van Assel para. 113-114 the evidence is passed in step S107 to the diagnosis engine 111. The diagnosis engine 111 is configured to compute probabilities that diseases are present based on evidence (e.g. the presence of one or more symptoms, diseases and/or risk factors) provided, and derive a diagnosis from these probabilities. The diagnosis engine 111 comprises a model of medicine, which encompasses human knowledge of medicine, and an inference engine, which quantifies the likelihood of a disease being present, in view of the reported evidence (e.g. a list of symptoms, diseases and/or risk factors which are identified as present) and the model of medicine for example. The ‘model of medicine’ may be encoded in several ways, for example it may be a PGM.  The diagnostic engine 111 may then transmit back information in step S117 concerning the “likelihood” of a disease, and generate a diagnosis, given the evidence supplied by the patient 101. The interface 105 can supply this information back to the mobile phone 102 of the patient in step S113. The information may alternatively be outputted to a different device, for example a computer operated by a doctor. The information may then be displayed on a display device for example. For example, the mobile phone 102 of the patient may be configured to display a diagnosis based on the probability of the user having a disease.  This known technique is applicable to the system of Wiles as Wiles and Van Assel are both directed to processing data to provide decision support to users.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Van Assel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Van Assel to the teachings of Wiles would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to the NLP processor as disclosed by Van Assel to the system of Wiles.  Further, incorporating the NLP processor as disclosed by Van Assel taught by Van Assel to the system taught by Wiles would result in an improved system provides a more accurate analysis a diagnosis.

As per Claim 19 Wiles teaches the method of claim 17, wherein applying multivariable processing step further 30comprises: -23-identifying a subset of the set of pest profile data, wherein each of the subset of the set of pest profile data is positive after applying a plurality of profile filters to the set of field data.  (Wiles column 12 line 65-column 13 line 15 teach another method for mapping and determining infestation suitability from pest presence data 111 involves modeling pest presence versus availability of habitat, and involves characterizing available habitat by a sample of other locations (or, alternatively, from a more complete census). This method may employ many different statistical processes 146 that apply to analysis of a binary classification (i.e. presence or absence). Samples of locations having a reported pest presence provide the most suitable data for developing an infestation suitability model 148.) 5

As per Claim 20 Wiles teaches the method of claim 19, further comprising: applying, by the one or more processors, a predictive model to the set of field data using the subset of the set of pest profile data to generate the pest condition indicator.  (Wiles column 15 lines 25-55 teach certain types of the input data 110, for example biological characteristics of a pest 102 in pest and disease data 115, may be used to filter the weather and crop management information to determine and select relevant environmental and crop management predictors 160 impacting a pest-environment relationship 143 for that field 102, or to inform or assign weights to vectors of the field variables when such a method is used.)

As per Claim 21 Wiles teaches the method of claim 20, wherein the predictive model comprises a temporal model 10that has a variable aggregated over time.  (Wiles column 8, lines 45-57 teach crop and planting data 116, biological characteristics for a pest 102, and other input data 110 may further define a specific time period for the prediction 122 of pest occurrence in a targeted field 106. For example, the present invention may generate a prediction 122 that a pest occurrence will materialize within x number of days, as a result of the growth stage of a crop in the targeted field 106, the known life cycle of the pest 102, and known crop management activity. The present invention may therefore apply the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.)

As per Claim 22 Wiles teaches the method of claim 20, wherein the predictive model is a predictive model for a specific pest condition.  (Wiles column 5, lines 54-60 teach such an application or interface may include one or more pull-down menus from which users can select a type of pest and other information that is used to compile a report of a pest 102 for pest presence data 111.  Column 15 lines 12-22 teaches alternatively, users of the model 100 may also receive, as an output indicator, a measure of likelihood or risk of a particular pest for the targeted field 106. The model 100 may also generate an indication or reason of why the targeted field 106 is at high risk (such as planting date, weather, pest life cycle, seed variety, etc.) It is therefore to be understood that many different methods and approaches of applying the risk profile to assess risk may be utilized and are within the scope of the present invention.)

As per Claim 24 Wiles teaches the method of claim 17, further comprising: 20determining a treatment plan based on the pest condition indicator.  (Wiles column 16 lines 10-30 teach examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to control the infestation, such as through a pesticide application, or other practice such as tillage, or apply other preventative treatment, for example where the pest 102 is a pathogen. Crop-specific actions may include delayed planting and use of a resistant seed variety to mitigate any impact from the pest 102. Notifications may also be provided directly to farm equipment operating in a targeted field 106. For example, a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.)

As per Claim 25 Wiles teaches the method of claim 23, further comprising: presenting the alert output on a display to a user.  (Wiles column 2 line 60-column 3 line 5 teach it is yet another objective of the present invention to provide an advisory service with recommended management actions and other alerts and notifications to such growers, landowners, crop advisors and other responsible entities where this is a risk or prediction of pest presence in a targeted field.)

25 As per Claim 26 Wiles teaches the method of claim 25, further comprising: receiving an input from the user; and performing an action according to the input.  (Wiles column 16 lines 10-30 teach examples of management actions include notifications to begin scouting targeted fields 106 to confirm presence of a pest 102, and/or to confirm that the density or extent warrants a control action. Scouting may also be advised to confirm presence of a pest 102, and/or for observation and planning for the next growing season in targeted fields 106. Other actions include notices to set out traps (for example, for insects), to control the infestation, such as through a pesticide application, or other practice such as tillage, or apply other preventative treatment, for example where the pest 102 is a pathogen. Crop-specific actions may include delayed planting and use of a resistant seed variety to mitigate any impact from the pest 102. Notifications may also be provided directly to farm equipment operating in a targeted field 106. For example, a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.)

As per Claim 27 Wiles teaches the method of claim 17, wherein the location is a field.  (see Wiles Abstract)

As per Claim 28 Wiles teaches the method of claim 17, wherein the location is a plurality of fields.  (see Wiles column 5, lines 5-15 that teaches a profile of risk assessment is developed, which may include an estimated risk category of pest infection for each field and/or a ranking of multiple fields by risk.)

As per Claim 29 Wiles teaches the method of claim 28, further comprising: analyzing the pest condition indicator across the plurality of fields to generate a treatment plan.  (Wiles column 19, lines 25-32 teach regardless, the approach used in the present invention to perform the infestation suitability model 148, such as the environmental and crop management predictors 160, may rank multiple fields of a single customer according to likelihood of pest occurrence. Such a ranking may assist users to prioritize which fields to manage or visit among a set of fields.)

As per Claim 30 Wiles teaches the method of claim 17, wherein the set of field data comprising collected field related data and predicted field related data. (Wiles Abstract teaches a pest and disease modeling framework for precision agriculture applies weather information, pest biological characteristics, and crop management data to anonymous crowd-sourced observations of pest presence for a reporting field. Column 7 lines 20-30 teach the meteorological and climatological data 114 may be ingested into the present invention in raw, unprocessed form, or as processed data in the form of modeled, predicted or forecasted weather data over particular periods of time, such as short-range weather predictions and long-range, extended, and/or dynamical weather forecasts.)  

Claim(s) 31-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles US 9,563,852 B1 in view of Van Assel  US 2021/0233658 A1 in view of US Natarajan 2013/0036082 A1 as applied to claims 1 and 17 and in further view of Eckel US 2020/0309994 A1.

As per Claim 31 Wiles does not explicitly disclose the method of claim 1, wherein: receiving the set of field data further comprises receiving user data; 
retrieving a set of agronomic profile data further comprises retrieving a user data profile; and applying multivariable processing further comprises using the user data profile.  However, Eckel para .110 teaches at block 320, the agricultural intelligence computer system 130 is configured or programmed to implement agronomic model creation based upon the cross validated agronomic datasets. In an embodiment, agronomic model creation may implement multivariate regression techniques to create preconfigured agronomic data models.  Para. 149 teaches  an embodiment, user profile information includes field identification. For example, user profile data may include geolocation of a field. In an embodiment, field data extraction 808 extracts in real time calibrated current forecast data and recently observed data from data processor 804 for the field identified by user profile data. In an example, field data extraction 808 extracts data in real time. In an embodiment, field data extraction 808 updates user interface 812 with calibrated current forecast data and recently observed data at a predetermined frequency. For example, field data extraction 808 may extract recent forecast data and recently observed data for one or more fields from user profile 806 every hour and overwrite previous graphically represented data with current forecast and observed data. In an embodiment, field data extraction 808 is configured or programmed to extract weather element forecast and observed data from data processor 804 for a specific field, identified by user profile data.  Both Wiles and Eckel are directed to agricultural decision making.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Wiles to include receiving the set of field data further comprises receiving user data; retrieving a set of agronomic profile data further comprises retrieving a user data profile; and applying multivariable processing further comprises using the user data profile as taught by Eckel to provide growers with the most accurate information the relate to their specific fields.

As per Claim 32 Wiles does not explicitly disclose the method of claim 17, wherein: receiving the set of field data further comprises receiving user data; retrieving the set of pest profile data further comprises retrieving a user data profile; and applying multivariable processing further comprises using the user data profile. However, Eckel para .110 teaches at block 320, the agricultural intelligence computer system 130 is configured or programmed to implement agronomic model creation based upon the cross validated agronomic datasets. In an embodiment, agronomic model creation may implement multivariate regression techniques to create preconfigured agronomic data models.  Para. 149 teaches  an embodiment, user profile information includes field identification. For example, user profile data may include geolocation of a field. In an embodiment, field data extraction 808 extracts in real time calibrated current forecast data and recently observed data from data processor 804 for the field identified by user profile data. In an example, field data extraction 808 extracts data in real time. In an embodiment, field data extraction 808 updates user interface 812 with calibrated current forecast data and recently observed data at a predetermined frequency. For example, field data extraction 808 may extract recent forecast data and recently observed data for one or more fields from user profile 806 every hour and overwrite previous graphically represented data with current forecast and observed data. In an embodiment, field data extraction 808 is configured or programmed to extract weather element forecast and observed data from data processor 804 for a specific field, identified by user profile data.  Both Wiles and Eckel are directed to agricultural decision making.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Wiles to include receiving the set of field data further comprises receiving user data; retrieving a set of agronomic profile data further comprises retrieving a user data profile; and applying multivariable processing further comprises using the user data profile as taught by Eckel to provide growers with the most accurate information the relate to their specific fields.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683